Order filed September 21, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00629-CV
                                  ____________

      HAVEN CHAPEL UNITED METHODIST CHURCH, Appellant

                                        V.

           WILLIAM MICHAEL LEEBRON II, ET AL., Appellees


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 62845-A

                                   ORDER

      The clerk’s record was filed September 15, 2015. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before October 19, 2015, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM